203 P.3d 367 (2009)
226 Or. App. 417
STATE of Oregon, Plaintiff-Respondent,
v.
Christopher Dorian MADDOX, Defendant-Appellant.
020533049, A120902.
Court of Appeals of Oregon.
Submitted on Remand October 28, 2008.
Decided March 4, 2009.
Rebecca A. Duncan, Assistant Chief Defender, Office of Public Defense Services, for appellant.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Tiffany Keast, Assistant Attorney General, for respondent.
Before LANDAU, Presiding Judge, and BREWER, Chief Judge, and HASELTON, Judge.
PER CURIAM.
Affirmed. State v. Henson, 226 Or.App. 135, 203 P.3d 244 (2009).